Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 33} I do not agree that “mandamus is the sole avenue of relief available to a party challenging the [state] agency’s decision.” None of the cases cited in support of the syllabus law state that mandamus is the “sole” remedy available. Two of those cases suggest that there are other remedies available by stating that mandamus is “an” appropriate remedy. See State ex rel. Moss v. Ohio State Hwy. Patrol Retirement Sys., 97 Ohio St.3d 198, 2002-Ohio-5806, 777 N.E.2d 259, ¶ 6 (“mandamus is an appropriate remedy”); State ex rel. Pipoly v. State Teachers Retirement Sys., 95 Ohio St.3d 327, 2002-Ohio-2219, 767 N.E.2d 719, ¶ 14 (“mandamus is an appropriate remedy where no statutory right of appeal is available to correct an abuse of discretion by an administrative body”). The two cases that say that mandamus is “the” appropriate remedy are more supportive of the majority opinion’s conclusion. See State ex rel. Portage Lakes Edn. Assn., *22OEA/NEA v. State Emp. Relations Bd., 95 Ohio St.3d 533, 2002-Ohio-2839, 769 N.E.2d 853, ¶ 35; State ex rel. Mallory v. Pub. Emp. Retirement Bd. (1998), 82 Ohio St.3d 235, 239, 694 N.E.2d 1356. Still, I am not convinced that there can never be a remedy other than mandamus in a case like the one before us. There could be a case in which “[declaratory judgment is an adequate remedy at law” to a party challenging the decision of an agency. See Justice Lanzinger’s separate opinion.
{¶ 34} I concur in judgment because mandamus is an appropriate remedy in this case. I dissent in part because we should not declare mandamus to be “the sole avenue of relief available to a party challenging the agency’s decision.”